No opinion. Judgment of said court entered December 26, 1941, modified on the law and the facts by reducing the personal judgment in favor of defendant Donald D. Wysong, Inc., and against defendant Henry M. Smith, also known as Harry M. Smith, from $112.04 to $101.74. As so modified, the judgment is unanimously affirmed, without costs. Upon the trial defendant Wysong conceded that the balance due was $101.74. The third finding as to Donald D. Wysong, Inc., is struck out and in place thereof this court finds as follows: “ That defendant Smith is entitled to a credit of $10.30 and that there is due and owing from defendant Smith to defendant Donald D. Wysong, Inc., the sum of $101.74, with interest thereon from September 29, 1939.” The conclusion of law is modified so as to agree with the changed finding. In all other respects the findings are approved. In their briefs neither plaintiff nor defendant Smith questions the power of the court to make the supplemental decision or to direct the entry of the second judgment. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ. [177 Misc. 825.]